

Exhibit 10.32


AMENDED AND RESTATED
AGREEMENT FOR RESTRICTED STOCK AWARD


This Amended and Restated Agreement for Restricted Stock Award (the "Agreement")
is between FIRST FINANCIAL BANCORP., an Ohio corporation (the "Corporation"),
and who, as of April 13, 2009, which is the effective date of this Agreement, is
an employee of First Financial Bank, National Association (the "Employee"):


WHEREAS, the Corporation established the 1999 Stock Incentive Plan for Officers
and Employees (the "Plan") and a Committee of the Board of Directors of the
Corporation designated in the Plan (the "Committee") approved the execution of
this Agreement containing the Restricted Stock Award to the Employee upon the
terms and conditions hereinafter set forth:


NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:


1.
Award of Restricted Stock.  The Corporation hereby awards to Employee as of the
date of this Agreement shares of restricted common stock of the Corporation
without par value ("Common Stock"), in consideration of services to be
rendered.  The number of shares of restricted Common Stock is being adjusted to
comply with 31 CFR Part 30 – TARP Standards for Compensation and Corporate
Governance; Interim Final Rule, which became effective on June 15, 2010 (“TARP
Rules”).



2.
Restrictions on Transfer.  The shares of restricted Common Stock so received by
the Employee and any additional shares attributable thereto received by the
Employee as a result of any stock dividend, recapitalization, merger,
reorganization or similar event are subject to the restrictions set forth herein
and may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Restriction Period, except as permitted hereby.



3.
Restriction Period.



 
(a)
The term “Restriction Period” as used in this Agreement shall mean the period
that begins as of the date of this Agreement and ends with respect to the
restricted Common Stock granted under this Agreement as of the applicable
anniversary date(s) of the date of this Agreement (the "Anniversary Dates") as
set forth in Schedule 3(a).



The Restriction Period is being adjusted to comply with the TARP Rules.


Notwithstanding the foregoing, if the Committee determines that there has been a
Change in Control (as such term is defined in the Plan), the Restriction Period
ends with respect to such shares of restricted Common Stock, effective as of the
date of such Change in Control (as determined by the Committee).
 
Schedule 3(a)



   
Shares of Restricted Common Stock
 
Anniversary Date
 
First Eligible to Vest on
 
of this Agreement
 
Indicated Anniversary Date
 
1st Anniversary Date
   
0%
 
2nd Anniversary Date
   
50%
 
3rd Anniversary Date
   
25%
 
4th Anniversary Date
   
25%
 


 
 

--------------------------------------------------------------------------------

 

 
(b)
If, on the date of this Agreement, the Employee is subject to the limitations on
bonus payments (“Bonus Limitations”) set forth in Section 111(b)(3)(D) of the
Emergency Economic Stabilization Act of 2008 and the regulations promulgated
thereunder (“EESA”), then , notwithstanding Section 3(a), the shares of
restricted Common Stock with respect to which the Restriction Period has lapsed
shall  only become transferable (as defined in 26 C.F.R. 1.83-3(d)) based on the
date on which the Corporation repays the percentage of aggregate financial
assistance received under the Troubled Assets Relief Program (“TARP Funds”) as
set forth in Schedule 3(b).



Schedule 3(b)


Amount of TARP Funds Repaid
 
Shares of Common Stock First Eligible to Become Transferable
 
25%
   
25%
 
50%
       
25%
 
75%
   
25%
 
100%
   
25%
 

 
Notwithstanding the foregoing:
 
 
(i)
The Employee shall forfeit any restricted Common Shares for which the
Restriction Period has lapsed or that have become transferable if the Employee
does not continue performing substantial services for the Corporation for at
least two years from the date of grant (other than due to the Employee’s earlier
death, disability or the occurrence of a change in control event (as defined in
26 C.F.R. 1.409A-3(i)(5)(i));

 
 
(ii)
If, prior to the date that any restricted Common Shares for which the
Restriction Period has not lapsed, the Committee determines that there has been
a Change in Control, the Restriction Period with respect to any shares of
restricted Common Stock for which the Restriction Period has not yet ended shall
be determined pursuant to Schedule 3(a) (disregarding any provisions relating to
a Change in Control); and,

 
(iii) 
If the Employee does not make an election under Internal Revenue Code
Section 83(b), the Committee may make a portion of the restricted Common Stock
transferable that is reasonably required for the Employee to pay the federal,
state, local or foreign taxes that are anticipated to apply to the income
recognized due to the restricted Common Stock being deemed to be substantially
vested (as defined in 26 CFR 1.83-3(b)).  The portion of the restricted Common
Stock made transferable for this purpose may occur at any time beginning with
the date upon which the restricted Common Stock is deemed to be substantially
vested and ending on December 31 of that calendar year.

 
 
(c)
If on the date of this Agreement Employee is not subject to the Bonus
Limitations, but, during the Restriction Period as defined in Section 3(a),
Employee becomes subject to the Bonus Limitations, the provisions of Section
3(b) shall apply to the portion of the restricted Commons Shares for which  the
“Restriction Period” has not yet ended (“Remaining Restricted Common Stock”) and
the second column of Schedule 3(b) shall be applied to determine the
transferability of such Remaining Restricted Common Stock rather than all shares
of restricted Common Stock granted under this Agreement.



 
(d)
The ending of the Restriction Period also may be referred to in this Agreement
as the vesting of the restricted Common Stock or as when the Common Stock
vests.  However, for any Employee to whom the Bonus Limitations apply, any
reference to the ending of the Restriction Period shall mean the restricted
Common Stock becoming substantially vested (as that term is defined in 26 C.F.R.
1.83-1(b))Subject to the provisions of Sections 3(b) and 3(c), the Committee
may, at the time of the granting to the Employee of the restricted Common Stock
or at any time thereafter, reduce or terminate the Restriction Period otherwise
applicable to all or any portion of the restricted Common Stock, provided,
however, that if the Employee is a Covered Employee (as defined in the Plan),
any applicable Benchmarks have been satisfied, or the Covered Employee has
terminated employment due to his or her death or Disability (as defined in the
Plan).


 
2

--------------------------------------------------------------------------------

 


4.
Forfeiture Provision.  Notwithstanding any other provision of this Agreement,
Employee hereby agrees that if his or her employment with the Corporation is
terminated for any reason, voluntarily or involuntarily, whether by retirement,
death, disability, resignation or dismissal for cause or otherwise, and such
termination is prior to the ending of the Restriction Period applicable to any
shares of the restricted Common Stock, the Employee's ownership and all related
rights with respect to all shares of Common Stock for which the Restriction
Period has not ended as of the employment termination date will be forfeited
automatically on the date of termination, and the Corporation automatically will
become the sole owner of such shares as of such date.



 
References to the Corporation in this Section include the Corporation's
subsidiaries and Affiliates.  A transfer of the Employee's employment between
subsidiaries and/or Affiliates of the Corporation or between any subsidiary or
Affiliate and the Corporation will not be considered a termination of employment
for purposes of this Agreement.  Notwithstanding the foregoing, an Employee's
employment will be considered terminated for purposes of this Agreement as of
the date that the Employee's employing subsidiary or Affiliate ceases to be a
subsidiary or Affiliate of the Corporation for any reason, unless prior to or as
of such date the Employee's employment is transferred to the Corporation or to a
remaining subsidiary or Affiliate of the Corporation.  For purposes of applying
the Bonus Limitations, the Corporation’s Common Stock constitutes stock of an
eligible issuer of service recipient stock (as defined in 26 C.F.R.
1.409A-1(b)(5)(iii)(E)).



5.
Stock Certificates.



 
(a)
Upon award of the restricted Common Stock to the Employee, one or more stock
certificates which evidence such shares of restricted Common Stock will be
issued by the Corporation for the benefit of the Employee.  Each such stock
certificate will be deposited with and held by the Corporation or its
agent.  Any certificate for restricted Common Stock of the Corporation resulting
from any stock dividend, recapitalization, merger, reorganization or similar
event will also be deposited with and held by the Corporation or its agent.  All
such stock certificates and Common Stock evidenced thereby will be subject to
the forfeiture provisions, limitations on transferability and all other
restrictions herein contained.  The Employee hereby agrees to deposit with the
Corporation stock powers endorsed by the Employee in blank and in such number as
requested by the Corporation.



 
(b)
All stock certificates for shares of restricted Common Stock issued during the
Restriction Period will bear the following legend:



 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
First Financial Bancorp. 1999 Stock Incentive Plan for Officers and Employees
and an Agreement for Restricted Stock Award.  Copies of such Plan and Agreement
are on file at the offices of First Financial Bancorp., Cincinnati, Ohio."



 
(c)
With regard to any shares of restricted Common Stock which cease to be subject
to restrictions pursuant to Section 3, the Corporation will, within sixty (60)
days of the date such shares cease to be subject to restrictions, transfer
Common Stock for such shares free of all restrictions set forth in the Plan and
this Agreement to the Employee or the Employee's designee, or in the event of
such Employee's death subsequent to expiration of the Restriction Period, to the
Employee's legal representative, heir or legatee.



 
6.
Shareholder's Rights.  Subject to the terms of this Agreement, during the
Restriction Period:



 
(a)
The Employee will have, with respect to the restricted Common Stock, the right
to vote all shares of the restricted Common Stock received under or as a result
of this Agreement, including shares which are subject to the restrictions on
transfer in Section 2 and to the forfeiture provisions in Section 4 of this
Agreement.


 
3

--------------------------------------------------------------------------------

 


 
(b)
Cash dividends paid with respect to restricted Common Stock during the
Restriction Period will be paid in cash to the Employee at the same time that
cash dividends are paid to the Corporation’s other shareholders, except to the
extent prohibited by the Bonus Limitations.



 
(c)
Dividends payable in Common Stock with respect to the restricted Common Stock
during the Restriction Period will be held subject to the vesting of the
underlying restricted Common Stock and then automatically paid in the form of
Common Stock to the Employee at the same time that the underlying Common Stock
is transferred to the Employee.



7.
Regulatory Compliance.  The issue of shares of restricted Common Stock and
Common Stock will be subject to full compliance with all then-applicable
requirements of law and the requirements of the exchange upon which Common Stock
may be traded, as set forth in the Plan.



8.
Withholding Tax.  The Employee agrees that, in the event that the award and
receipt of the restricted Common Stock or the expiration of restrictions thereon
results in the Employee's realization of income which for federal, state or
local income tax purposes is, in the opinion of counsel for the Corporation,
subject to withholding of tax at source by the Employee's employer, the Employee
will pay to such Employee's employer an amount equal to such withholding tax or
make arrangements satisfactory to the Corporation regarding the payment of such
tax (or such employer on behalf of the Corporation may withhold such amount from
Employee's salary or from dividends paid by the Corporation on shares of the
restricted Common Stock or any other compensation payable to the Employee).



9.
Investment Representation.  The Employee represents and agrees that if he or she
is awarded and receives the restricted Common Stock at a time when there is not
in effect under the Securities Act of 1933 a registration statement pertaining
to the shares and there is not available for delivery a prospectus meeting the
requirements of Section 10(A)(3) of said Act, (i) he or she will accept and
receive such shares for the purpose of investment and not with a view to their
resale or distribution, (ii) that upon such award and receipt, he or she will
furnish to the Corporation an investment letter in form and substance
satisfactory to the Corporation, (iii) prior to selling or offering for sale any
such shares, he or she will furnish the Corporation with an opinion of counsel
satisfactory to the Corporation to the effect that such sale may lawfully be
made and will furnish the Corporation with such certificates as to factual
matters as the Corporation may reasonably request, and (iv) that certificates
representing such shares may be marked with an appropriate legend describing
such conditions precedent to sale or transfer.



10.
Federal Income Tax Election.  The Employee hereby acknowledges receipt of advice
that, pursuant to current federal income tax laws, (i) he or she has thirty (30)
days from the date the restricted Common Stock was granted, April 13, 2009, in
which to elect to be taxed in the current taxable year on the fair market value
of the restricted Common Stock in accordance with the provisions of Internal
Revenue Code Section 83(b), and (ii) if no such election is made, the taxable
event will occur upon expiration of restrictions on transfer at termination of
the Restriction Period and the tax will be measured by the fair market value of
the restricted Common Stock on the date of the taxable event.  Employee shall
notify the Corporation immediately if he or she makes a Section 83(b) election.



11.
Adjustments.  If, after the date of this Agreement, the Common Stock of the
Corporation is, as a result of a merger, reorganization, consolidation,
recapitalization, reclassification, split-up, spin-off, separation, liquidation,
stock dividend, stock split, reverse stock split, property dividend, share
repurchase, share combination, share exchange, issuance of warrants, rights or
debentures or other change in corporate structure of the Corporation, increased
or decreased or changed into or exchanged for a different number or kind of
shares of stock or other securities of the Corporation or of another
corporation, then:


 
4

--------------------------------------------------------------------------------

 


 
(a)
there automatically will be substituted for each share of restricted Common
Stock for which the Restriction Period has not ended granted under the Agreement
the number and kind of shares of stock or other securities into which each
outstanding share is changed or for which each such share is exchanged; and



 
(b)
the Corporation will make such other adjustments to the securities subject to
provisions of the Plan and this Agreement as may be appropriate and equitable;
provided, however, that the number of shares of restricted Common Stock will
always be a whole number.



12.
Notices.  Each notice relating to this Agreement must be in writing and
delivered in person or by registered mail to the Corporation at its office, 201
East Fourth Street, Suite 2000, Cincinnati, Ohio 45202, attention of the
Secretary, or at such other place as the Corporation has designated by
notice.  All notices to the Employee or other person or persons succeeding to
his or her interest will be delivered to the Employee or such other person or
persons at the Employee's address below specified or such other address as
specified in a notice filed with the Corporation.



13.
Determinations of the Corporation Final.  Any dispute or disagreement which
arises under, as a result of, or in any way relates to the interpretation or
construction of this Agreement will be determined by the Board of Directors of
the Corporation or by a committee appointed by the  Board of Directors of the
Corporation (or any successor corporation).  The Employee hereby agrees to
accept any such determination as final, binding and conclusive for all purposes.



14.
Successors.  All rights under this Agreement are personal to the Employee and
are not transferable except that in the event of the Employee's death, such
rights are transferable to the Employee's legal representatives, heirs or
legatees.  This Agreement will inure to the benefit of and be binding upon the
Corporation and its successors and assigns.



15.
Obligations of the Corporation.  The liability of the Corporation under the Plan
and this Agreement is limited to the obligations set forth therein.  No term or
provision of the Plan or this Agreement will be construed to impose any
liability on the Corporation in favor of the Employee with respect to any loss,
cost or expense which the Employee may incur in connection with or arising out
of any transaction in connection therewith.



16.
Governing Law.  This Agreement will be governed by and interpreted in accordance
with the laws of the State of Ohio.



17.
Plan.  The Plan will control if there is any conflict between the Plan and this
Agreement and on any matters that are not contained in this Agreement.  A copy
of the Plan has been provided to the Employee and is incorporated by reference
and made a part of this Agreement.  Capitalized terms used but not specifically
defined in this Agreement will have the definitions given to them in the Plan.



18.
Entire Agreement.  This Agreement and the Plan supersede any other agreement,
whether written or oral, that may have been made or entered into by the
Corporation and/or any of its subsidiaries and the Employee relating to the
shares of restricted Common Stock that are granted under this
Agreement.  Therefore, the agreement as of April 13, 2009 between the
Corporation and the Employee with respect to the grant of shares of restricted
Common Stock is amended and restated in its entirety.   This Agreement and the
Plan constitute the entire agreement by the parties with respect to such
matters, and there are no agreements or commitments except as set forth herein
and in the Plan.  The Employee hereby consents to any amendment to this
Agreement to the extent required to comply with the Bonus Limitations or
otherwise comply with the requirements of EESA.



19.
Captions; Counterparts.  The captions in this Agreement are for convenience only
and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.  This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement for Restricted Stock Award has been executed
and dated by the parties hereto as of the day and year first above written.


FIRST FINANCIAL BANCORP.
   
By:
[sig.jpg]
 
Claude E. Davis
Title:  
President & CEO
 
 
 
Signature of Employee


 
6

--------------------------------------------------------------------------------

 


I hereby direct that all cash dividends to which I am entitled on my shares of
restricted Common Stock under the foregoing Agreement as well as all notices and
other written communications in connection with such shares be mailed to me at
the following address:


 
Name of Employee
 
 
Street Address
 
 
City, State, and Zip Code
 
 
Social Security Number
 
 
Signature of Employee

 
 
7

--------------------------------------------------------------------------------

 